Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 12, 2018

                                            No. 04-18-00418-CV

 IN RE WOOD GROUP PSN INC., Miller Environmental Services L.L.C., Star Tex Gasoline
  & Oil Distributors Inc., Basic Energy Services Inc., Cameron Inc., Chacho’s Vacuum Service
Inc., Coastal Chemical Co. L.L.C., Flint Energy Services Inc., FTS International Services L.L.C.,
     Helmerich & Payne International Drilling Co., Mission Petroleum Carriers Inc., Murphy
   Exploration & Production Company - USA, Murphy Oil Corporation, Plains All American
                                          Pipeline L.P.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:             Sandee Bryan Marion, Chief Justice
                     Karen Angelini, Justice
                     Marialyn Barnard, Justice
                     Rebeca C. Martinez, Justice (dissenting)
                     Patricia O. Alvarez, Justice
                     Luz Elena D. Chapa, Justice2
                     Irene Rios, Justice

        On October 3, 2018, this court conditionally granted in part and denied in part relators’
petition for writ of mandamus. On November 2, 2018, the real party in interest filed a motion for
rehearing, which was denied on November 9, 2018. On November 16, 2018, the real party in
interest filed a motion to confirm the stay of the underlying proceedings. On November 19,
2018, the real party in interest filed a motion for en banc reconsideration.

       After considering the motion for en banc reconsideration, the motion is hereby DENIED.
The real party in interest’s motion to confirm the underlying stay is DENIED AS MOOT.


           It is so ORDERED on December 12, 2018.



1
  This proceeding arises out of Cause No. 13-05-11980-DCVAJA, styled County of Dimmit v. Murphy Exploration
& Production Co., et al., pending in the 365th Judicial District Court, Dimmit County, Texas, the Honorable Amado
J. Abascal, III presiding.
2
    Not participating.
                                          PER CURIAM




ATTESTED TO: __________________________
            KEITH E. HOTTLE,
            Clerk of Court